Exhibit 10.2

 

[logo.jpg] 

 




stock option agreement

This Stock Option Agreement (“Agreement”) is made as of the 29th day of
September, 2014 (“Effective Date”) between Nuvilex, Inc. (“Company”) and
Patricia Gruden (“Participant”).

 

1.                  Award. The Company has granted to the Participant an option
(“Option”) to purchase up to 10,000,000 shares of the Company’s common stock,
par value $0.0001 per share (a “Share” or the “Shares”), subject to the terms
and conditions of this Agreement. The purchase price per Share (“Exercise
Price”) is $0.19. This grant is in full satisfaction of the Company’s obligation
to the Participant pursuant to the Consulting Agreement between the Company and
the Participant as of September 29, 2014 (“Consulting Agreement”).

 

2.                  Incentive Stock Option Status. The Option is not intended to
be treated as an “incentive stock option” within the meaning of Section 422 of
the Internal Revenue Code of 1986.

 

3.                  Option Term. Unless terminated sooner in accordance with
this Agreement, the Option shall expire if and to the extent it is not exercised
within five years from the Effective Date.

 

4.                  Vesting of Option. Subject to the provisions hereof, the
Option will be fully vested and exercisable from and after the Effective Date.

 

5.                  Forfeiture Events. If a “Forfeiture Event” occurs, then, to
the extent not previously exercised, the Agreement shall thereupon terminate and
be of no further force or effect. For the purposes of this Agreement, the term
“Forfeiture Event” means any of the following events: (i) termination of the
Consulting Agreement for Cause; (ii) the Participant’s failure to comply with
any of the restrictive covenants contained in the Consulting Agreement or in any
other agreement between the Participant and the Company; or (iii) the failure by
Participant to provide or be available to provide post-termination consulting
services as and to the extent such availability and/or services are reasonably
required by the Consulting Agreement.

 

6.                  Exercise Procedures. The Participant may exercise the Option
(to the extent otherwise exercisable) by transmitting to the Secretary of the
Company (or another person designated by the Company for this purpose) a written
notice specifying the number of whole Shares to be purchased pursuant to such
exercise, together with payment in full of the aggregate Exercise Price payable
for such Shares and the amount of applicable withholding taxes and execution
and/or delivery of such representations, releases and other documents as the
Board of Directors of the Company (“Board”) may prescribe. The Exercise Price
and the minimum required tax withholding amount shall be payable in cash or by
check, provided that, at the Participant’s request and subject to the provisions
of applicable law, Participant may satisfy such payments (in whole or in part):
(i) by the Participant’s surrender of previously-owned Shares, or by the
Company’s withholding Shares that otherwise would be issued if the Exercise
Price had been paid in cash, according to the formula below:

1

 

 

 

  X =  (A-B)(Y)
      A Where X =  the number of Shares to be issued to the Participant.   Y = 
the number of Shares issuable upon exercise of this Option, assuming a cash
exercise   A =  Fair Market Value   B =  the Exercise Price

 

in each case having a “Fair Market Value” (as defined below) on the date the
Option is exercised equal to the amount of the Exercise Price and/or tax
withholding obligation that is being satisfied with such Shares; (ii) by payment
to the Company pursuant to a broker-assisted cashless exercise program
arrangement that may be made available by the Company; or (iii) by any
combination of the foregoing. For this purpose, “Fair Market Value” means, as of
any relevant date, the value of the Company’s Shares determined as follows: (a)
if the Shares are admitted to trading on a national securities exchange on such
date, the closing price per Share on such date on the principal securities
exchange on which the Shares are traded or, if no Shares are traded on that
date, the closing price per Share on the next preceding date on which Shares are
traded; (b) if the Shares are not admitted to trading on a national securities
exchange on such date but are traded on the electronic quotation system operated
by OTC Markets Group, Inc. (“OTCQB”), the last closing price for a Share as
reported by the OTCQB (or similar organization or agency succeeding to its
functions of reporting prices) at the close of business on such date, or if
there is no closing price on such date, then the closing bid price on such date;
or (c) if the Shares are not listed on a national securities exchange or traded
on the OTCQB or other service, the fair market value per Share as determined by
the Board, acting in its discretion in accordance with the requirements of
applicable tax law.

 

7.                  Adjustments for Capital Changes. The Exercise Price and the
number of Shares purchasable upon the exercise of this Option shall be subject
to adjustment from time to time as set forth in this Section 7. The Company
shall give Participant notice of any event described below which requires an
adjustment pursuant to this Section 7 in accordance with the notice provisions
set forth in Section 7(e).

 

(a)                Stock Splits, etc. The number of Shares purchasable upon the
exercise of this Option and the Exercise Price shall be subject to adjustment
from time to time upon the happening of any of the following: In case the
Company shall: (i) pay a dividend in Shares or make a distribution in Shares to
holders of its outstanding Shares; (ii) subdivide its outstanding Shares into a
greater number of Shares; (iii) combine its outstanding Shares into a smaller
number of Shares; or (iv) issue any Shares in a reclassification of the Shares,
then the number of Shares purchasable upon exercise of this Option immediately
prior thereto shall be adjusted so that the Participant shall be entitled to
receive the kind and number of Shares or other securities which it would have
owned or have been entitled to receive had such Option been exercised in advance
thereof. Upon each such adjustment of the kind and number of Shares or other
securities of the Company which are purchasable hereunder, the Participant shall
thereafter be entitled to purchase the number of Shares or other securities
resulting from such adjustment at an Exercise Price per Share or other security
obtained by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of Shares purchasable pursuant hereto immediately prior
to such adjustment and dividing by the number of Shares or other securities of
the Company that are purchasable pursuant hereto immediately thereafter. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.

2

 

 

(b)               Recapitalization, Reorganization, Reclassification,
Consolidation, Merger or Sale. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Shares of the Company), or
sell, transfer or otherwise dispose of any of its property, assets or business
to another corporation and, pursuant to the terms of such reorganization,
reclassification, merger, consolidation or disposition of assets, shares of
common stock of the successor or acquiring corporation, or any cash, shares of
stock or other securities or property of any nature whatsoever (including
warrants or other subscription or purchase rights) in addition to or in lieu of
common stock of the successor or acquiring corporation (“Other Property”), are
to be received by or distributed to the holders of the Company, then the
Participant shall have the right thereafter to receive, upon exercise of this
Option, the number of shares of common stock of the successor or acquiring
corporation or of the Company’s Shares, if it is the surviving corporation, and
Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by the
Participant of the number of Shares of for which this Option is exercisable
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Option to be performed and observed by the Company and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Board of
the Company) in order to provide for adjustments of Shares for which this Option
is exercisable which shall be as nearly equivalent as practicable to the
adjustments provided for in this Section 7 of this Option. For purposes of this
Section 7(b), “common stock of the successor or acquiring corporation” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 7 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

 

(c)                Adjustment for Other Dividends and Distributions. If the
Company shall, at any time or from time to time, make or issue or set a record
date for the determination of holders entitled to receive a dividend or other
distribution payable in: (i) cash; (ii) any evidences of indebtedness, or any
other securities of the Company or any property of any nature whatsoever, other
than, in each case, Shares; or (iii) any warrants or other rights to subscribe
for or purchase any evidences of indebtedness, or any other securities of the
Company or any property of any nature whatsoever, other than, in each case,
Shares, then, and in each event, (A) the number of Shares for which this Option
shall be exercisable shall be adjusted to equal the product of the number of
Shares for which this Option is exercisable immediately prior to such adjustment
multiplied by a fraction (1) the numerator of which shall be the Fair Market
Value of the Shares at the date of taking such record and (2) the denominator of
which shall be such Fair Market Value of the Shares minus the amount allocable
to one Share of any such cash so distributable and of the fair value (as
determined in good faith by the Board) of any and all such evidences of
indebtedness, Shares, other securities or property or warrants or other
subscription or purchase rights so distributable, and (B) the Exercise Price
then in effect shall be adjusted to equal (1) the Exercise Price then in effect
multiplied by the number of Shares for which this Option is exercisable
immediately prior to the adjustment divided by (2) the number of Shares for
which this Option is exercisable immediately after such adjustment. A
reclassification of the Shares (other than a change in par value, or from par
value to no par value or from no par value to par value) into Shares and shares
of any other class of stock shall be deemed a distribution by the Company to the
holders of such Shares of such other class of shares within the meaning of this
Section 7(c) and, if the outstanding Shares shall be changed into a larger or
smaller number of Shares as a part of such reclassification, such change shall
be deemed a subdivision or combination, as the case may be, of the outstanding
Shares within the meaning of Section 7(a).

3

 

 

 

(d)               Form of Option after Adjustments. The form of this Option need
not be changed because of any adjustments in the Exercise Price or the number
and kind of securities purchasable upon the exercise of this Option.

 

(e)                Notice of Adjustments. Whenever the number of Shares or
number or kind of securities or other property purchasable upon the exercise of
this Option or the Exercise Price is adjusted, as herein provided, the Company
shall give notice thereof to the Participant, which notice shall state the
number of Shares (and other securities or property) purchasable upon the
exercise of this Option and the Exercise Price of such Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

8.                  Transfer Restrictions. Except as may otherwise be expressly
permitted by the Board, the Option is not assignable or transferable other than
to a beneficiary designated to receive the Option upon the Participant’s death
or by will or the laws of descent and distribution, and the Option shall be
exercisable during the lifetime of the Participant only by the Participant (or,
in the event of the Participant’s incapacity, the Participant’s legal
representative or guardian). Any attempt by the Participant or any other person
claiming against, through or under the Participant to cause the Option or any
part of it to be transferred or assigned in any manner and for any purpose not
permitted under this Agreement shall be null and void and without effect.

 

9.                  Rights as a Stockholder. No Shares shall be sold, issued or
delivered pursuant to the exercise of the Option until full payment for such
Shares has been made or provided for (including, for this purpose, satisfaction
of all applicable withholding taxes). The Participant shall have no rights as a
stockholder with respect to any Shares covered by the Option unless and until
the Option is exercised and the Shares purchased pursuant to such exercise are
issued in the name of the Participant. Except as otherwise specified, no
adjustment shall be made for dividends or distributions of other rights for
which the record date is prior to the date such Shares are issued.

 

10.              Tax Withholding. The Company’s obligation to issue Shares
pursuant to the exercise of the Option shall be subject to and conditioned upon
the satisfaction by the Participant of applicable tax withholding obligations in
accordance with Section 6 of this Agreement. If and to the extent the applicable
withholding obligations is payable in cash, the Participant hereby authorizes
the Company to satisfy all or part of such tax withholding obligations by
deductions from cash compensation or other payments that would otherwise be owed
to the Participant.

 

11.              No Other Rights Conferred. Nothing contained herein shall be
deemed to give the Participant a right to be retained in the employ or other
service of the Company or any affiliate or to affect the right of the Company
and its affiliates to terminate, or modify the terms and conditions of, the
Participant’s employment or other service.

 

12.              Successors. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

4

 

 

 

 

13.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and may
not be modified except by written instrument executed by the parties.

 

14.              Governing Law. This Agreement shall be governed by the laws of
the State of New York, without regard to its principles of conflict of laws.

 

15.              Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement.

 

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

5

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  Nuvilex, Inc.           By: /s/ Kenneth L. Waggoner   Name: Kenneth L.
Waggoner   Title: Chief Executive Officer       Patricia Gruden           By:
/s/ Patricia Gruden   Name: Patricia Gruden

 

 

 

 

 

 

 

 

 



6

